UNPUBLISHED
                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1592



DONALD L. MCINTIRE, SR.,

                                                          Petitioner,

          versus


CONSOLIDATION COAL COMPANY; DIRECTOR, OFFICE
OF WORKERS' COMPENSATION PROGRAMS, UNITED
STATES DEPARTMENT OF LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(96-1143-BLA)


Submitted:   January 15, 1998             Decided:   January 26, 1998


Before MURNAGHAN and LUTTIG, Circuit Judges, and BUTZNER,* Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.




    *
      Senior Judge Butzner did not participate in consideration of
this case. The opinion is filed by a quorum of the panel pursuant
to 28 U.S.C. § 46(d).
Donald L. McIntire, Sr., Petitioner Pro Se.         William Steele
Mattingly, JACKSON & KELLY, Morgantown, West Virginia; Patricia May
Nece, Dorothy L. Page, UNITED STATES DEPARTMENT OF LABOR, Washing-
ton, D.C. for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant seeks review of the Benefits Review Board's decision

and order affirming the administrative law judge's denial of black

lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986 & Supp.

1996). Our review of the record discloses that the Board's decision
is based upon substantial evidence and is without reversible error.

Accordingly, we affirm on the reasoning of the Board. McIntire v.
Consolidation Coal Co., BRB No. 96-1143-BLA (B.R.B. Apr. 14, 1997).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2